DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Dec. 3, 2021, the applicants have filed a RCE.
3. Claims 29-31 and 33-38 are pending in the application.

 Response to Arguments
4. Applicant’s arguments with respect to claim(s) 29-31 and 33-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 29-31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fur (U.S. Patent 5,604,245) in view of Hains (Exp. Brain Res., cited in previous office action).
Le Fur discloses compounds of formula (I) having 5-HT3 agonist activity for treating anxiety, psychotic troubles and constipation (see claims 1-8). Le Fur meets all the limitations of instant claims except that Le Fur does not teach treating chronic pain using these 5-HT3 agonists. However, Hains teaches efficacy of serotonin (5-HT) and 5-HT3 agonist, 2-Me-5-HT in spinal cord injury (SCI) animal model of chronic pain which is blocked by selective 5-HT3 antagonist, MDL-72222 (see abstract, fig. 7B as well as conclusion on page 184). Therefore, it would have been obvious to one skilled in the art to treat chronic pain by 5-HT3 agonist compounds of formula (I) disclosed by Le Fur with reasonable expectation of success.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625